Citation Nr: 1456064	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  08-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease (COPD), claimed as black lung disease. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to May 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the August 2006 rating decision, the RO denied service connection for bronchitis, claimed as black lung disease.  A February 2013 VA examination report reflects a diagnosis of COPD.  In the January 2014 supplemental statement of the case (SSOC), the RO addressed the February 2013 VA examination findings with regard to the Veteran's COPD in readjudicating the claim for service connection for bronchitis, claimed as black lung disease.  Accordingly, the Board has characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In a June 2009 rating decision, the RO, in pertinent part, denied service connection for high cholesterol.  A February 2010 Report of General Information reflects that the Veteran sought to file a claim for service connection for multiple conditions, including cholesterol.  In a February 2010 letter, the RO advised the Veteran that his claim for service connection for high cholesterol had been denied in June 2009 and this claim would be reconsidered if he submitted additional medical evidence.  The RO advised the Veteran that he had a right to appeal the June 2009 decision and, if he wished to appeal, his notice of disagreement (NOD) needed to be received by June 27, 2010.  In the July 2010 rating decision, the RO, in pertinent part, confirmed and continued the previous denial of service connection for high cholesterol.

The Veteran did not submit an NOD with the June 2009 denial of service connection for high cholesterol.  While his request to reopen the claim for service connection for high cholesterol was received in February 2010, within one year of issuance of the June 2009 rating decision, this document does not reflect disagreement with the June 2009 denial or a desire for appellate review.  While special wording is not required, an NOD must express disagreement with a specific determination of the RO and reflect a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300 (2014); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Therefore, the February 2010 claim it is not construed as an NOD and the Board has characterized the request to reopen the claim for service connection for high cholesterol as reflected on the title page.  

A November 2010 Report of General Information reflects that the Veteran wished to file a claim for increase for a gunshot wound to the left hip.  In April 2012, he filed a claim for service connection for a gunshot wound to the right hip.  In an August 2013 rating decision, the RO, in pertinent part, denied service connection for residuals of a gunshot wound to the right hip; however, a claim for service connection for a gunshot wound to the left hip has not been adjudicated.  The issue of entitlement to service connection for a gunshot wound to the left hip has been raised by the record in a November 2010 Report of General Information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his November 2008 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran was advised, via letter, in May 2014, that his hearing was scheduled for July 2014.  Prior to the date of his hearing, the Veteran contacted the RO and indicated that he would be unable to attend the scheduled hearing.  The Veteran requested that his hearing be rescheduled.  He has been scheduled for a hearing in March 2015.  

In May 2011, the Veteran filed an NOD in regard to the July 2010 rating decision as to PTSD, sleep apnea, diabetes mellitus, right knee, and hypertension claims.  However, a Report of General Information from the same day indicates that the Veteran was requesting an appeal with regard to his PTSD, sleep apnea, diabetes mellitus, and high cholesterol claims.  While the Veteran was issued a statement of the case (SOC) in February 2014 regarding the PTSD, diabetes mellitus, sleep apnea, right knee, and hypertension claims, he has not been furnished an SOC with respect to the request to reopen his claim for service connection for high cholesterol.  

By filing a timely NOD with July 2010 denial as to the high cholesterol claim, the Veteran has initiated appellate review; however, the RO has yet to issue an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the request to reopen a claim for service connection for high cholesterol must be remanded for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative an SOC as regards the request to reopen a claim for service connection for high cholesterol, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here whether new and material evidence has been submitted to reopen a claim for service connection for high cholesterol -a timely appeal must be perfected within 60 days of the issuance of the SOC. 

2.  Ensure that the Veteran is notified of the location, date and time of his hearing regarding the claim for service connection for a respiratory disorder, in accordance with 38 C.F.R. § 20.704(b) (2014), and associate a copy of such notice with the claims file/e-folder.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




